Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 1 of11

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

v. Criminal No. 14-40028-TSH

Defendant

FABIO WANZELER,
Claimant

)
)
)
)
JAMES MERRILL, )
)
)
)
)
SETTLEMENT AGREEMENT
The United States of America, by its attorney, Andrew E. Lelling, United States Attorney
for the District of Massachusetts (“United States”), and claimant Fabio Wanzeler (the
“Claimant”) and his wife, Claudia Wanzeler, and Stephen Darr, Bankruptcy Trustee for the
Estates of TelexFree, LLC, TelexFree, Inc., and TelexFree Financial, Inc. pending in the United
States Bankruptcy Court for the District of Massachusetts (the “Bankruptcy Court”) in jointly
administered cases Case No. 14-40987 et al. (the “Chapter 11 Trustee” and, collectively, the

“Parties”), set forth the following:
The Criminal Forfeiture Action

WHEREAS, on September 8, 2016, a federal grand jury sitting in the District of
Massachusetts returned a seventeen-count First Superseding Indictment charging James Merrill
and Carlos Wanzeler, with Conspiracy to Commit Wire Fraud, in violation of 18 U.S.C. § 1349
(Count One); Wire Fraud, in violation of 1 8 U.S.C, § 1343 (Counts Two through Nine); and
Engaging in Monetary Transactions in Property Derived from Specified Unlawful Activity, in
violation of 18 U.S.C. §§ 1957(a) and 2 (Counts Ten through Seventeen);

WHEREAS, the First Superseding Indictment contained a Forfeiture Allegation, which

gave the defendants notice that the United States sought forfeiture, pursuant to 18 U.S.C.

 
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 2 of 11

§ 981(a)(1)(C) and 28 U.S.C. § 2461(c), upon conviction of one or more of the offenses charged in
Counts One through Nine of the First Superseding Indictment, of any property, real or personal,
that constitutes, or is derived from, proceeds traceable to the commission of the offenses;

WHEREAS, in addition, the First Superseding Indictment contained a Money Laundering
Forfeiture Allegation, which gave the defendants notice that the United States sought forfeiture,
pursuant to 18 U.S.C. § 982(a)(1), upon conviction of one or more of the offenses alleged in
Counts Ten through Seventeen of the First Superseding Indictment, of any property, real or
personal, involved in the offenses, and any property traceable to such property;

WHEREAS, on October 24, 2016, at a hearing pursuant to Rule 11 of the Federal Rules
of Criminal Procedure, defendant James Merrill (“Merrill”) pled guilty to Counts One through
Nine of the First Superseding Indictment, pursuant to a written plea agreement signed by Merrill
on October 24, 2016;!

WHEREAS, in Section 8 of the written plea agreement, Merrill agreed to the forfeiture of
~ the assets listed in Exhibit A to the plea agreement, which included the following two real
properties:

1, the real property located at 4506 San Mellina Drive, Coconut Creek, Florida,

including all buildings, appurtenances, and improvements thereon, more fully

described in a Special Warranty Deed, recorded on December 3, 2013, with the
Broward County Registry of Deeds, book 50374, page 223 (the “San Mellina

Drive Property”);

2. the real property located at 10556 Cape Delabra Ct., Boynton Beach, Florida,
described as Lot 271, Trails at Canyon — Plat Four, according to the plat thereof,
as recorded in Plat Book 115, at Page 1, of the public records of Palm Beach
County, Florida, more fully described in a Warranty Deed recorded on February
27, 2014, with the Palm Beach County Registry of Deeds, Book 26635, Page
1345 (the “Cape Delabra Property”);

 

| The United States agreed to dismiss Counts Ten through Seventeen of the First Superseding

Indictment following the Court's imposition of Merrill’s sentence.
2
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 3 of 11

WHEREAS, in addition, Merrill admitted that the assets listed in Exhibit A to the plea
agreement, including the San Mellina Drive Property and the Cape Delabra Property, are subject
to forfeiture on the grounds that they are property, real or personal, that constituted, or were
derived from, proceeds traceable to the commission of the offenses charged in Counts One
through Nine of the First Superseding Indictment, and Merrill consented to the entry of an order
of forfeiture against such property;

WHEREAS, on March 21, 2017, the United States filed an Assented-To Motion for
Preliminary Order of Forfeiture seeking forfeiture of numerous assets, including the San Mellina

Drive Property and the Cape Delabra Property;

WHEREAS, on March 22, 2017, the Court granted'the Motion for Preliminary Order of

Forfeiture;

WHEREAS, on March 22, 2017, the Court sentenced Merrill to 72 months imprisonment
and three years’ supervised release;

WHEREAS, on July 11, 2017, the Court entered a Restitution Order against Merrill, which
provided that based upon the complexity and volume of restitution payments to victims in this
case, the Chapter 11 Trustee in the related Chapter 11 cases for the TelexFree entities shall
administer and pay restitution to victims (the “Restitution Order”);

WHEREAS, notice of the Preliminary Order of Forfeiture was sent to all interested parties
and published on the government website www.forfeiture.gov for thirty (30) consecutive calendar
days, beginning on May 16, 2017, and ending on June 14, 2017, and also beginning on June 16,
2017, and ending on July 15, 2017;

WHEREAS, on July 25, 2017, Fabio Wanzler filed verified claims asserting an interest in

the San Mellina Drive Property and the Cape Delabra Property;
3
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 4 of 11

WHEREAS, as of this date, no other party has filed a petition claiming an interest in the
San Mellina Drive Property or the Cape Delabra Property, and the time within which to do so has
expired;

The Adversary Proceeding in the TelexFree Bankruptcy

WHEREAS, the Chapter 11 Trustee has asserted that Claimant was a net winner in the
Ponzi scheme operated by the TelexFree entities in the approximate amount of $630,000;

WHEREAS, the Chapter 11 Trustee commenced a class action against all net winners
located in the United States in adversary proceeding number 16-4006 pending in the Bankruptcy
Court (the “Class Action”);

WHEREAS, the Claimant is also a defendant in adversary proceeding number 16-4032
commenced by the Chapter 11 Trustee in the Bankruptcy Court (the “Insider Action” and,
together with the Class Action, the “Adversary Proceedings”);

WHEREAS, the Parties desire to reach a full and final settlement regarding the San
Mellina Drive Property and the Cape Delabra Property and the Adversary Proceeding;

WHEREAS, the Parties acknowledge that this Settlement Agreement does not constitute
an admission by Claimant or Claudia Wanzeler of any facts or liability or wrongdoing, and
Claimant and Claudia Wanzeler assert that they are innocent owners or, or bona fide purchasers

for value of, the San Mellina Drive Property and the Cape Delabra Property.

NOW THEREFORE, it is stipulated and agreed by and between the undersigned parties
as follows:

1. Upon execution by the Parties, this Settlement Agreement (“Agreement”) shall be
filed with the United States District Court for the District of Massachusetts (the “District

Court”). The District Court and the Bankruptcy Court shall retain jurisdiction to enforce the

4
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 5 of11

provisions of this Agreement.

2, Upon execution of the Settlement Agreement by the Parties, the United States
shall file an assented-to motion to modify the restraining order entered against the San Mellina
Drive Property and the Cape Delabra Property to allow the following:

a. Fabio and Claudia Wanzeler shall execute a deed transferring ownership
of the San Mellina Drive Property to the Chapter 11 Trustee; and

b. Fabio and Claudia Wanzler shall obtain a mortgage against the Cape
Delabra Property for a net payment by the lender of $250,000, which funds shall be paid to the
Chapter 11 Trustee, in lieu of forfeiture of the Cape Delabra Property.

3. The United States shall also execute a release of the lis pendens against the Cape
Delabra Property and shall provide the original of the release of lis pendens to Fabio and Claudia
Wanzeler at the closing of any mortgage against the Cape Delabra Property, as contemplated in
Paragraph 2.b above.

4, Upon modification of the Restraining Order, the Chapter 1] Trustee shall file a
motion in the Adversary Proceedings requesting that the Court approve a compromise of the
claims asserted against Fabio Wanzeler in the Adversary Proceedings on the terms outlined in

this Settlement Agreement.

5. If the Bankruptcy Court denies the motion described in Paragraph 4 above, this

Settlement Agreement shall be null and void.

6. If the Bankruptcy Court grants the motion described in Paragraph 4 above, then

within 30 days after the date of the Bankruptcy Court’s order granting the motion, Fabio and

Claudia Wanzeler shall:

a. Execute and deliver to the Chapter 11 Trustee the deed attached hereto as

rs)
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 6 of 11

Exhibit 1, transferring ownership of the San Mellina Drive Property to the Chapter 1 1 Trustee for

sale;

b. Release and waive any right, claim, interest, or exemption in the San
Mellina Drive Property.

C. Vacate the San Mellina Drive Property and turn possession of the San

Mellina Drive Property over to the Chapter 11 Trustee within ten days of Bankruptcy Court
approval of this Settlement Agreement (the “Vacancy Date”), leaving the property undamaged
and free of personal effects, and shall cause any other party to vacate the property. On and after
the Vacancy Date, the Chapter 11 Trustee may take any and all actions required to market and
sell the San Mellina Drive Property for the benefit of the TelexFree estates. In the event that
Fabio and Claudia Wanzeler or another may fail to timely vacate the property, the Chapter 11
Trustee may take all steps reasonably required to remove the occupants, and Fabio and Claudia

Wanzeler shall be liable to the Chapter 11 Trustee for the costs and expenses associated

therewith, including attorneys’ fees;

d. Pay the sum of $250,000 to the Chapter 11 Trustee in lieu of forfeiture of
the Cape Delabra Property, or in the event that Fabio and Claudia Wanzeler are unable to make
payment of $250,000 within 30 days (or by such later time as agreed to by all Parties, in writing),
Fabio and Claudia Wanzeler agree that the United States shall (i) forfeit the Cape Delabra
Property, (ii) liquidate the Cape Delabra Property, (iii) retain from the net proceeds of the sale a
total of $250,000, and (iv) return any remaining net sale proceeds to Fabio and Claudia Wanzeler
less any debt owed to the United States or any agency of the United States, or any debt that the
United States is authorized to collect from Fabio and Claudia Wanzeler.

7. If the Bankruptcy Court grants the motion described in Paragraph 4 above, then

6
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 7 of 11

the United States shall:

a. Upon execution of the deed by Fabio and Claudia Wanzeler transferring
ownership of the San Mellina Drive Property to the Chapter 11 Trustee, file a motion with the
District Court to vacate the Preliminary Order of Forfeiture as to the San Mellina Drive Property;

b. Upon execution of the deed by Fabio and Claudia Wanzeler transferring
ownership of the San Mellina Drive Property to the Chapter 11 Trustee provide the Chapter 11
Trustee a release of lis pendens against the San Mellina Drive Property,

C. Upon payment of the $250,000 by Fabio and Claudia Wanzeler to the
Chapter 11 Trustee, file a notice with the District Court that in lieu of forfeiture of the Cape
Delabra Property, $250,000 has been paid to the Chapter 11 Trustee toward restitution in this
criminal matter, and shall further request that the District Court vacate the Preliminary Order of
Forfeiture as to the Cape Delabra Property; -

d. Upon failure of Fabio and Claudia Wanzeler to make payment of
$250,000 to the United States in accordance with the terms of this Settlement Agreement, file a
motion with the District Court for a final order of forfeiture for the Cape Delabra Property,
which further orders the United States to (i) liquidate the Cape Delabra Property, (ii) retain from
the net proceeds of the sale a total of $250,000, and (iii) return any remaining net sale proceeds
to Fabio and Claudia Wanzeler less any debt owed to the United States or any agency of the
United States, or any debt that the United States is authorized to collect from Fabio and Claudia

Wanzeler.

8. If the Bankruptcy Court grants the motion described in Paragraph 4 above, then

the Chapter 11 Trustee shall:

a. Record the executed deed transferring ownership of the San Mellina Drive

7
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 8 of 11

Property to the Chapter 11 Trustee, and record the release of lis pendens executed by the United
States as to the San Mellina Drive Property;

b. Liquidate the San Mellina Drive Property, and utilize all net proceeds
from the sale of the property to pay allowed administrative expenses of the Trustee and his
professionals and to pay the allowed claims of victims;

c. After receipt of the $250,000 payment in lieu of forfeiture of the Cape
Delabra Property, pay the funds to victims in accordance with the terms of the Restitution Order
entered in the above-captioned criminal case.

9. The Parties agree that the settlement of this matter upon the terms and conditions
set forth herein is in full, final, and complete satisfaction of any and all claims arising out of the
forfeiture proceeding as to the San Mellina Drive Property and the Cape Delabra Property, and out
of the claims asserted against Fabio Wanzler in the Adversary Proceedings.

10, Fabio and Claudia Wanzeler unconditionally release, indemnify, and hold harmless
the United States, and its officers, agents, employees, and representatives, both past and present,
including, but not limited to, the United States Department of Justice, the United States Attorney=s
Office and Department of Homeland Security, including Homeland Security Investigations, as well
as any state, county, or local law enforcement agencies whose personnel assisted in the forfeiture
proceedings against the San Mellina Drive Property and the Cape Delabra Property, from any and
all claims, demands, damages, causes of actions or suits, of whatever kind and/or description and
wheresoever situated, which might now or ever exist by reason of, or grow out of or affect, directly
or indirectly, the seizure, restraint, and forfeiture proceedings against the San Mellina Drive
Property and the Cape Delabra Property or the provisions of the instant Agreement.

11. Fabio and Claudia Wanzeler unconditionally release and waive any claims they

8
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 9 of 11

may have against the Chapter 11 Trustee or the bankruptcy estates of TelexFree.

12. Fabio and Claudia Wanzeler unconditionally release, indemnity, and hold harmless
the Chapter 11 Trustee and his agents, employees, and representatives, both past and present, from
any and all claims, demands, damages, causes of actions or suits, of whatever kind and/or
description and wheresoever situated, which might now or ever exist by reason of, or grow out of
or affect, directly or indirectly, the San Mellina Drive Property and the Cape Delabra Property or
the provisions of the instant Agreement.

13.  Allrights of appeal are hereby waived by the Parties. Except as otherwise
provided in this Agreement, each party shall bear its own fees, including attorneys” fees and
other expenses, incurred by it in connection with any of the proceedings pertaining directly or.
indirectly to this forfeiture action.

14. Fabio and Claudia Wanzeler agree that nothing in this Settlement Agreement shall

be construed to satisfy or offset any tax liability or any other debt owed to the United States by

them.

15. Claimant hereby acknowledges that he is, and has been, represented by competent
counsel in connection with the negotiation of this Agreement, that the provisions of this Agreement
and the legal effects thereof have been explained to him, and that he is entering into this Agreement

freely and voluntarily, without coercion, duress, or undue influence.

16. Claudia Wanzeler acknowledges that she understands the provisions of this

Agreement and the legal effects thereof, and that she is entering into this Agreement freely and

voluntarily, without coercion, duress, or undue influence,

17. This agreement may be executed in any number of counterparts, each of which

9
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 10 of 11

when executed and delivered shall constitute a duplicate original, but all counterparts together

shall constitute a single agreement.

10
Case 4:14-cr-40028-TSH Document 407 Filed 10/26/18 Page 11 of 11

STEPHEN B. DARR,

CHAPTER 11 TRUSTEE OF
TELEXFREE, LLC,

TELEXFREE, INC., TELEXFREE
FINANCIAL, INC.,

By counsel:

 

a
HAROLD B. MURPHY (880 #362610)
ANDREW G. LIZOTTE (BBO #559609)
Murphy & King, P. C.
One Beacon Street
Boston, MA 02108
(617) 423-0400

Dated: } 8] ally

FABIO WANZELER,

by his attorney,

CiddGae Winn
GEOFFREY G. NATHAN
Nathan Law Offices
132 Boylston Street
Sth Floor

Boston, MA 02116
617-472-5775

Dated: \ oe \97!8

By:

11

ANDREW E. LELLING,

United States Attorney,

MAQY B. MYRRANE, BBO #644448
mary. murrane@usdoj.gov

Assistant United States Atrorney
United States Attorney's Office

1 Courthouse Way, Suite 9200
Boston, MA 02210

(617) 748-3100

ones: Wo! 19 [ty

FABIO WANZELER,
individually,

4 » Wanaeler

Dated: a el! 4

CLAUDIA WANZELER,
individually,

}
(- Sy.

10 18 Z0l8
